[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The petitioner brings this petition for a writ of habeas corpus alleging that he needs mental health treatment and counseling for a behavior problem which has made him a chronic disciplinary problem during his imprisonment for the past four years. He has stated that he has signed up for all programs which might provide help but because of the limited access has been placed on a waiting list. He states that he will be released as of June 19, 1998, just a short time away and feels he will be unable to deal with the freedom of such release without some kind of structured program to deal with his poor mental health which will be further complicated by his want of drugs and alcohol as in the past. CT Page 4669 Although he comes before the court without the corroboration of a mental health expert's examination and opinion, the fact that he is looking for such a program upon his release, warrants such attention.
Because the petitioner has failed to carry his burden of proof the court must deny his petition to order the respondent to take such action. However, if the respondent finds that the petitioner's history is as he claims and the respondent can obtain access to an appropriate program, I would request that such effort be made.
Corrigan, JTR